February 4, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                      PRABHA BHALLA, M.D., Appellant

NO. 14-13-00432-CV                           V.

    CRAIG JAMES WOOLDRIDGE AND EVA WOOLDRIDGE, Appellees
                ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on April 26, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.